UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7276



In Re: TIMOTHY ADAMS,

                                                         Petitioner.



         On Petition for Writ of Mandamu.    (CA-97-1225)


Submitted:   December 29, 2000            Decided:   January 9, 2001


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Adams, Petitioner pro se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Adams has filed a petition for a writ of mandamus

seeking to have this court direct the district court to rule upon

a Fed. R. Civ. P. 60(b) motion filed in the district court on

November 2, 1999.   Mandamus is a drastic remedy to be used only in

extraordinary circumstances.    Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).   Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.       In re Catawba Indian

Tribe, 973 F.2d 1133, 1135-36 (4th Cir. 1992).    The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

entitlement to such relief is “clear and indisputable.”      Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     The district court ruled upon Adams’ Fed. R. Civ. P. 60(b)

motion on December 19, 2000.   Therefore, the petition for a writ of

mandamus is moot because Adams received the relief he sought.

Accordingly, we deny Adams’ petition for mandamus relief.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED


                                  2